As filed with the Securities and Exchange Commission on April 29, 2011 Registration No. 333-171572 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 4) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SUJA MINERALS, CORP. (Exact name of registrant as specified in its charter) Nevada 27-3429931 (State or other jurisdiction of Primary Standard Industrial IRS Employer Incorporation Classification Code Number Identification Number or organization) Aspen Asset Management Services, LLC 10300 W. Charleston #13-56 6623 Las Vegas Blvd. South, Suite 255 Las Vegas, NV 89135 Las Vegas, NV 89119 (702) 425-2873 (702) 360-0652 (Address and telephone number of principal executive (Name, address and telephone number of agent for offices) service) Copies to: Matt Reams -President 10300 W. Charleston #13-56 Las Vegas, NV 89135 Approximate date of commencement of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filero Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Securities to be Registered Amount To Be Registered Offering Price Per Share Aggregate Offering Price Registration Fee Common Stock: Common The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The selling shareholders may sell shares of our common stock at a fixed price of $0.01 per share. The fixed price of $0.01 has been determined as the selling price based upon the original purchase price paid by the selling shareholders of $0.01.This is a fixed price for the duration of the offering. 2 PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, Dated April 29, 2011 SUJA MINERALS, CORP. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 4,100,000 shares of our common stock can be sold by selling security holders at a fixed price of $0.01 per share. This is a fixed price for the duration of the offering.The selling shareholders are underwriters, within the meaning of Section 2(11) of the Securities Act.The selling shareholders, as underwriters, are subject to the prospectus delivery requirements of the Securities Act. The fixed price of $0.01 has been determined as the selling price based upon the original purchase price paid by the selling stockholders of $0.01. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 7 to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: April 29, 2011 3 Table of Contents PAGE Summary 5 Risk Factors 6 - Our auditor has expressed substantial doubt as to our ability to continue as a going concern 6 - Because the probability of an individual prospect having additional reserves is remote, any funds spent on exploration may be lost 6 - Because we have not yet commenced business operations and have no history of mineral production or mining operations, we face a high risk of business failure 6 - Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business 7 - If we become subject to burdensome Government regulation or other legal uncertainties, our business will be negatively affected 7 - Because our Directors have other business interests, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail 7 - Because our controlling shareholder is also the counterparty to the Option Agreement for our Crawford Creek Property, there is an inherent conflict of interest 7 - Our controlling shareholder and one of our Directors, resides outside the United States, which may make it difficult or impossible for the Company or its shareholders to seek legal recovery from either of them in the United States courts. 8 - Matt Reams, our President, Secretary and Director lacks mining experience, which may make it difficult or impossible for him to effectively manage the Company and its business. 8 - Joseph Calpito, our Vice President and Director, is not currently compensated by the Company, and thus has limited or no incentive to perform any work on behalf of the Company. 8 - Neither Mr. Reams, ou r President, Secretary and Director, nor Mr. Calpito, our Vice President and Director, have experience managing a public company. 8 - We do not own our mining claims.We have an option to acquire the mining claims from our controlling stockholder, which also does not own the claims but has an option to purchase them. 8 - If we do not obtain additional financing, our business will fail 8 - Because there is no public trading market for our common stock, you may not be able to resell your stock and as a result your investment is illiquid. 9 - If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline 9 - Because there is no public trading market for our common stock, you may not be able to resell your shares 9 - Because our stock is considered a penny stock, you may not be able to sell your shares. 10 Use of Proceeds 10 Determination of Offering Price 10 Dilution 10 Selling Security Holders 11 Plan of Distribution 12 Description of Securities 13 Interest of Named Experts and Counsel 13 Description of Business 13 Description of Property – Crawford Creek Claim 15 Description of Property - Other 21 Legal Proceedings 21 Market for Equity and Related Stockholder Matters 22 Financial Statements 23 Plan of Operation 24 Changes in and Disagreements with Accountants 26 Executive Compensation and Management 29 Security Ownership of Certain Beneficial Owners and Management 30 Certain Relationships and Related Transactions 32 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 32 Information not Required in Prospectus 33 4 ITEM 3. Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges PROSPECTUS SUMMARY About our Company We are a mining exploration and development company. We plan to conduct mineral exploration on mining claims in Canada.We own an option to acquire from Hemisphere West Co. Ltd(which holds a controlling interest in our common stock) a 100% interest in a group ofmineral claims known as the Crawford Creek Property in the Crawford Bay Area of British Columbia, Canada. Hemisphere West Co. Ltd. in turn holds an option to acquire the mining claims from the record owners of the mining claims. We intend to conduct exploration work on the property in order to ascertain whether it possesses further economic quantities of dolomite. We are a company without revenues or operations and have minimal assets and have incurred losses since inception. Our principal executive office is located at 10300 W. Charleston, #13-56, Las Vegas, NV 89135. Our telephone number is (702) 425-2873 and our registered agent for service of process is Aspen Asset Management Services, LLC, located at 6623 Las Vegas Blvd South, Suite 255, Las Vegas, Nevada 89119. Our fiscal year end is October 31. Terms of the offering Following is a brief summary of this offering: Securities being offered by selling shareholders 4,100,000 shares of common stock, Offering price per share $ 0.01 Net proceeds to us None Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold Summary financial data The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of January 31, 2011 (Unaudited) Balance Sheet Total Assets $ Total Liabilities $ Stockholders’ Equity $ Period from April 28, 2010 (date of Inception) to January 31, 2011 (Unaudited) Income Statement Revenue $ Total Expenses $ Net Loss $ ) (93,239 ) 5 RISK FACTORS Please consider the following risk factors before deciding to invest in our common stock. Risks associated with Suja Minerals, Corp. An investment in our common stock involves a high degree of risk. The following is a discussion of all of the material risks relating to the offering and our business. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Our auditor has expressed substantial doubt as to our ability to continue as a going concern. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are an exploration stage company that has never generated any revenue. If we cannot obtain sufficient funding, we may have to delay the implementation of our business strategy. Because the probability of an individual prospect having additional reserves is remote, any funds spent on exploration may be lost. The probability of an individual mineral property having additional reserves is remote. In all probability, our Crawford Creek Property does not contain any additional reserves. As such, any funds spent on exploration may be lost, which would result in a loss of your investment. Because we have not yet commenced business operations and have no history of mineral production or mining operations, we face a high risk of business failure. We have not yet begun the initial stages of exploration of our Crawford Creek Property, and thus have no way to evaluate the likelihood that our business will be successful. We were incorporated on April 28, 2010 and to date have been involved primarily in organizational activities and the acquisition of our mineral property interests. We have not earned any revenues as of the date of this prospectus. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. We anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development of the Crawford Creek Property and the production of minerals from the property, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. Our net loss from inception to January 31, 2011 is $93,239. The loss was a result of the payment ofgeneral and administrative expenses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: 6 * our ability to find mineralized material * our ability to extract the mineralized material * our ability to generate revenues from the sale of mineralized material Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral property. As a result, we may not generate revenues in the future. Failure to generate revenues will cause us to suspend or cease operations. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, Including pollution, cave-ins and other hazards against which we cannot insure against or which we may elect not to insure. The payment of such liabilities may have a material adverse effect on our financial position. If we become subject to burdensome government regulation or other legal uncertainties, our business will be negatively affected. There are several governmental regulations that materially restrict mineral property exploration and development. Under the British Columbia mining laws and regulations, to engage in certain types of exploration will require work permits, the posting of bonds, and the performance of remediation work for any physical disturbance to the land. Also, to operate a working mine, the legislation may require us to undertake an environmental review process. In addition, existing laws may be applied to mining that have not as yet been applied. These new laws may increase our cost of doing business with the result that our exploration and future mining operations, if any, will be subject to risks associated with being able to accurately predict the quantity and quality of mineralized material within the earth using statistical sampling techniques. Estimates of any mineralized material on any of our properties would be made using samples obtained from appropriately placed underground workings and intelligently designed drilling. There is an inherent variability of assays between check and duplicate samples taken adjacent to each other and between sampling points that cannot be reasonably eliminated. Additionally, there also may be unknown geologic details that have not been identified or correctly appreciated at the current level of accumulated knowledge about our properties. This could result in uncertainties that cannot be reasonably eliminated from the process of estimating mineralized material. If these estimates were to prove to be unreliable, we could implement an exploitation plan that may not lead to commercially viable operations in the future condition and operating results may be harmed. Because our Directors have other business interests, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Our President, Mr. Matt Reams, and our Vice President, Mr. Joseph Calpito Sr., each devote approximately 10% oftheir time to our affairs. While Mr. Reams, and Mr. Calpito presently possess adequate time to attend to our interests, it is possible that the demands on Mr. Reams and Mr. Calpito from their other obligations could increase with the result that they would no longer be able to devote sufficient time to the management of our business. Because our controlling shareholder is also the counterparty to the Option Agreement for our Crawford Creek Property, there is an inherent conflict of interest Hemisphere West Co Ltd, our controlling shareholder, is also the counter-party to the Option Agreement under which we can obtain the mineral rights for the Crawford Creek property.This creates an inherent conflict of interest, with the potential result that Hemisphere West Co. Ltd. May act in its own best interest in matters concerning the Option Agreement rather than in our best interest. 7 Our controlling shareholder and one of our Directors, resides outside the United States, which may make it difficult or impossible for the Company or its shareholders to seek legal recovery from either of them in the United States courts. Hemisphere West Co., Ltd., our controlling shareholder, is a corporation based in Taiwan.James Capilto Sr. is a resident of the Philippines.Their lack of United States domicile may make it difficult or impossible for the Company or its shareholders to effectively obtain legal redress for actions taken by Hemisphere West Co. Ltd or Mr. Capilto. Matt Reams, our President, Secretary and Director lacks mining experience, which may make it difficult or impossible for him to effectively manage the Company and its business. Matt Reams, our President, Secretary and Director has no previous mineral exploration or mining experience.This presents the risk that Mr. Reams may not effectively manage our company or its business. Joseph Calpito, ourVice President and Director, is not currently compensated by the Company, and thus has limited or no incentive to perform any work on behalf of the Company. Mr. Calpito, who is our only officer or director who has mining or mineral exploration experience, is not currently compensated by the Company.While we anticipate compensation of Mr. Calpito at such point as the Company has achieved active operations and is actively exploring its Crawford Creek Property, there is no present understanding or agreement as to what this compensation will be.Thus, Mr. Calpito’s present incentive to perform work on behalf of the Company is limited or nonexistent. Neither Mr. Reams,our President, Secretary and Director, nor Mr. Calpito, our Vice President and Director, have experience managing a public company. Neither Mr. Reams, our President, Secretary and Director, nor Mr. Calpito, our Vice President and Director, have experience in managing or operating a public company.Management and operation of a public company requires compliance with detailed legal requirements, such as the Securities Exchange Act of 1934 and the Sarbanes-Oxley Act.Failure to comply with these requirements can have serious detrimental effects on the Company and our stockholders. We do not own our mining claims.We have an option to acquire the mining claims from our controlling stockholder, which also does not own the claims but has an option to purchase them. Our business plan is focused on exploration and development of the Crawford Creek Property, which is comprised of Canadian mining claims that we do not own.We have an option to acquire the claims from our controlling stockholder, which also does not own the mining claims.Our controlling shareholder has an option to acquire the claims from a corporation controlled bythe claim owners of record.This structure creates a number of risks that we could lose our rights to explore and develop the Crawford Creek Property.The risks include default by third parties under either of these option agreements. If we do not obtain additional financing, our business will fail. Our current operating funds are less than necessary to complete the exploration of the optioned mineral claim, and therefore we will need to obtain additional financing in order to complete our business plan. As of January 31, 2011, we had cash in the amount of $0. We currently do not have any operations and we have no income. Our business plan calls for significant expenses in connection with the exploration of the Crawford Creek Property. While we have sufficient funds to conduct phase one of the recommended exploration program on the property, we will require additional financing in order to complete the entire recommended exploration program, and pay our administrative costs for the year. We will also require additional financing if the costs of the exploration of the Crawford Creek Property are greater than anticipated. 8 We will require additional financing to sustain our business operations if we are not successful in earning revenues once exploration is complete. We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including the market prices for dolomite or limestone, investor acceptance of our property and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. The only other anticipated alternative for the financing of further exploration would be our sale of a partial interest in the Crawford Creek Property to a third party in exchange for cash or exploration expenditures, which is not presently contemplated. Risks associated with this Offering Because there is no public trading market for our common stock, you may not be able to resell your stock and as a result your investment is illiquid. There is currently no public trading market for our common stock. Therefore, there is no central place, such as stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale, of which there is no assurance. As a result, your investment is illiquid. If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. The selling shareholders are offering 4,100,000 shares of our common stock through this prospectus at a fixed price of $0.01 per share for the duration of the offering. Our common stock is presently not traded or quoted on any market or securities exchange, but should a market develop, shares sold by others at a price below the current market price at which the common stock is quoted will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall. The outstanding shares of common stock covered by this prospectus represent 42.7% of the common shares outstanding as of the date of this prospectus. Because there is no public trading market for our common stock, you may not be able to resell your shares. Our Company plans to have its shares quoted on the OTC Bulletin Board. There are no assurances that we will be successful in listing our shares. There is currently no public trading market for our common stock. Therefore there is no central place, like a stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. Therefore, you may not be able to resell your shares. We intend to engage a market maker to apply to have our common stock listed on the OTC Bulletin Board. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the Securities Exchange Commission or applicable regulatory authority. In order to be eligible to be listed on the OTCBB and to maintain such eligibility, we would be required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and we would have to remain current in meeting our periodic securities reporting obligations. If for any reason, however, any of our securities are not eligible for initial or continued quotation on the Bulletin Board or an active public trading market does not develop, purchasers of the shares may have difficulty selling their securities should they desire to do so. If we are unable to satisfy the requirements for quotation on the OTCBB, any trading in our common stock would be conducted in the over-the-counter market in what are commonly referred to as the “pink sheets.” As a result, an investor may find it more difficult to dispose of the securities offered hereby. 9 Our common stock is considered a penny stock, which is subject to restrictions on marketability, so you may not be able to sell your shares. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Item 4 USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of common stock in this offering. All proceeds from the sale of the shares of common stock will be received by the selling shareholders. Item 5 DETERMINATION OF OFFERING PRICE The price of the shares has been determined by our board of Directors. We selected the $0.01 price for the sale of our shares of common stock. Currently there is no market for the shares and we wanted to give our shareholders the ability to sell their shares for $0.01 per share, the price they paid us. This is a fixed price for the duration of the offering. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. Item 6. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. 10 Item 7. SELLING SECRUITY HOLDERS The following table sets forth the name of each selling shareholder, the total number of shares owned prior to the offering, the percentage of shares owned prior to the offering, the number of shares offered, and the percentage of shares owned after the offering, assuming the selling shareholder sells all of his shares and we sell the maximum number of shares. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time.The selling shareholders are underwriters, within the meaning of Section 2(11) of the Securities Act.The selling shareholders, as underwriters, are subject to the prospectus delivery requirements of the Securities Act. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Percentage of shares owned after the Total number of Percentage of Number of offering assuming shares owned shares owned shares being all of the share are Name prior to offering prior to offering offered sold in the offering Whistler Ventures 0.7% .3% Hui Chuan Lin 0.7% .3% Silverstone Capital Inc. 3.1% 1.6% Tian Cai Lin 2.6% 1.3% The Snowmass Trust Corp. 7.3% 3.6% Richard Pollins 0.5% .3% Stewart Chen 7.3% 3.6% LiPing Chen 0.5% .3% Ling Ling Jou 0.5% .3% Kai-Chi Yang 0.5% .3% Kuen Ji Yang 0.5% .3% Chuen Lai Chen 0.5% .30% Li Jung Wang 0.5% .3% Yu Ching Yan 0.5% .3% JR-Tzung Huang 0.5% .3% Yi-Chin Li 0.5% .3% An-Yu Shen 0.5% .3% Wen Ruei Yan 0.5% .3% Shin Huei Shen 0.5% .3% Chi You Jiang 0.5% .3% Guei Jr Shen Jang 0.5% .3% Feng Yuan Shen 0.5% .3% Gao Hui Lin 0.5% .3% Xin Hua Yu 0.5% .3% Feng Lian Xu 0.5% .3% Yi Qing Zhan 0.5% .3% Xin Feng Lin 0.5% .3% Xiang Ping Zhong 0.5% .3% Nian Rung Jiang 0.5% .3% Jie ying Jiang 0.5% .3% Shin Yi Shen 2.9% 1.4% Hsin Yi Shen 0.5% .3% Karl Osygus 5.2% 2.6% Total 11 To our knowledge, except for Hui Chuan Lin, who is the sole owner of our controlling stockholder Hemisphere West Co. Ltd., none of the selling shareholders or their beneficial owners: - has had a material relationship with us other than as a shareholder at any time within the past three years; or - has ever been one of our officers or Directors or an officer or Director of our predecessors or affiliates - are broker-dealers or affiliated with broker-dealers. Item 8. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.01 per share.This is a fixed price for the duration of the offering.The selling shareholders are underwriters, within the meaning of Section 2(11) of the Securities Act.The selling shareholders, as underwriters, are subject to the prospectus delivery requirements of the Securities Act.The fixed price of $0.01 has been determined based upon the original purchase price paid by the selling shareholders of $0.01. Although our common stock is not listed on a public exchange, we will attempt to engage a market maker to apply to list our common stock on the Over the Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holders must be made at the fixed price of $0.01 for the duration of the offering. The distribution of the shares may be effected in one or more of the following methods: O ordinary brokers transactions, which may include long or short sales, O transactions involving cross or block trades on any securities or market where our common stock is trading, O through direct sales to purchasers or sales effected through agents, O through transactions in options, swaps or other derivatives (whether exchange listed of otherwise), or exchange listed or otherwise), or O any combination of the foregoing. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus. We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $22,571. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. 12 Item 9. DESCRIPTION OF SECURITIES TO BE REGISTERED Common Stock Our authorized capital stock consists of 75,000,000 shares of common stock, par value $0.001 per share. Currently we have 19,200,000 shares issued and outstanding. Each share of common stock shall have one (1) vote per share for all purpose. Our common stock does not provide a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are not entitled to cumulative voting for election of Board of Directors. Preferred Stock We have no preferred shares authorized. Cash dividends As of the date of this prospectus, we have not paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of our Board of Directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Item 10. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, an interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, Director, officer, or employee. The financial statements included in this prospectus and the registration statement have been audited by De Joya Griffith & Company, LLC, an independent registered public accounting firm by to the extent and for the periods set forth in their report appearing elsewhere in this document and in the registration statement filed with the SEC, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. Item 11. Information with Respect to the Registrant DESCRIPTION OF BUSINESS General We were incorporated in the State of Nevada on April 28, 2010. We intend to conduct exploration activities on the Crawford Creek Property located in British Columbia, Canada. 13 We maintain our statutory registered agent's office at Aspen Asset Management Services, LLC Inc. at 6623 Las Vegas Blvd S, Suite 255, Las Vegas, Nevada 89119. Our business office is located at 10300 W. Charleston #13-56 Las Vegas, NV 89135. Our telephone number is (702) 425-2873. We are an exploration stage company. We are engaged in the acquisition, and exploration of mineral properties with a view to exploiting any mineral deposits we discover that demonstrate economic feasibility. We have an option to acquire from our controlling shareholder a 100% interest in a group of mining claims collectively known as the Crawford Creek Property. Our controlling shareholder, in turn, has an option to acquire these mining claims from a corporation controlled by the claim owners of record.We have not yet commenced exploration. Although minerals were previously mined on the property, there is no assurance that further commercially viable mineral deposits exist on the property. Further exploration will be required before a final evaluation as to the economic and legal feasibility is determined. Economic feasibility refers to a formal evaluation completed by an engineer or geologist which confirms that the property can be successfully operated as a mine. Legal feasibility refers to the completion of a survey of the mineral claims comprising the Crawford Creek Property in order to ensure that the mineralization that we intend to exploit is within the claims boundaries. Our plan of operation is to conduct exploration work on the Crawford Creek Property in order to ascertain whether it possesses additional economic quantities of dolomite and limestone. There can be no assurance that economic mineral deposits or reserves, exist on the Crawford Creek Property until appropriate exploration work is done and an economic evaluation based on such work concludes that production of minerals from the property is economically feasible. Dolomite is used as an ornamental stone, a concrete aggregate, a source ofmagnesium oxide and in the Pidgeon process for the production of magnesium. Where calcite limestone is uncommon or too costly, dolomite is sometimes used in its place as a flux for the smelting of iron and steel. Large quantities of processed dolomite are used in the production of float glass.In horticulture, dolomite and dolomitic limestone are added to soils and soilless potting mixes to lower their acidity and as a magnesium source. Home and container gardening are common examples of this use. There are many uses for limestone, including: · It is the raw material for the manufacture of quicklime (calcium oxide), slaked lime (calcium hydroxide), cement and mortar. · Pulverized limestone is used as a soil conditioner to neutralize acidic soils. · It is crushed for use as aggregate—the solid base for many roads. · As a reagent in flue gas desulfurization, it reacts with sulfur dioxide for air pollution control. · Glass making, in some circumstances, uses limestone. · It is added to toothpaste, paper, plastics, paint, tiles, and other materials as both white pigment and a cheap filler. · It can suppress methane explosions in underground coal mines. · Purified, it is added to bread and cereals as a source of calcium. · Calcium levels in livestock feed are supplemented with it, such as for poultry (when ground up) · It can be used for remineralizing and increasing the alkalinity of purified water to prevent pipe corrosion and to restore essential nutrient levels. · Used in blast furnaces, limestone extracts iron from its ore. It is often found in medicines and cosmetics. The market value of dolomite and limestone varies from a low of $4.00 to $6.00 per 10 kilogram bag of decorative stone sold at retail, to a high of $1,800 per metric ton of high quality stone used in paint and toothpaste.The Company has not yet assessed the quality of the dolomite and limestone found at the Crawford Creek Property from the standpoint of possible or likely sale price. 14 Even if we complete our proposed exploration programs on the Crawford Creek Property and they are successful in identifying a mineral deposit, we may have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit. Mineral property exploration is typically conducted in phases. Each subsequent phase of exploration work is recommended by a geologist based on the results from the most recent phase of exploration. Once we complete each phase of exploration, we will make a decision as to whether or not we proceed with each successive phase based upon the analysis of the results of that program. Our Directors will make this decision based upon the recommendations of the independent geologist who oversees the program and records the results. Crawford Creek Property On August 9, 2010, we entered into an agreement with Hemisphere West Co. Ltd., of Keeleung, Taiwan whereby they agreed to grant us an option to acquire a 100% undividedright, title and interest in a group ofmineral claims, known as the Crawford Bay Property, located in the Slocan Mining District of British Columbia, Canada. The Crawford Creek Property consists of one mineral claim comprised of one claim block with an area of approx. 460 acres (208.93 hectares) and is located in southwestern British Columbia, Canada, 80 kilometers north of Creston, British Columbia in the Slocan Mining Division. Particulars are as follows: Claim Name Tenure No. Expiry Date Crawford Creek October 1, 2011 Hemisphere West Co. Ltd. does not itself own the Crawford Creek Property.It has the right to acquire the property under an Option Agreement dated June 8, 2010 with 0750This option agreement has substantially similar terms as the option agreement between the Company and Hemisphere West Co. Ltd.0750is controlled by Horst Klassen and Craig William Watters, who hold record ownership of the mining claim as Canadian registered free miners.Under the British Columbia Mineral Tenure Act, mining claims may only be transferred to “Free Miners,” who must be Canadian citizens.In the event that the Company decides to exercise its option to acquire the Crawford Creek Property, it will also need to form a Canadian subsidiary and have that subsidiary obtain a free miner’s certificate.The current cost of a corporate free miner’s certificate is $510. Pursuant to the British Columbia Mineral Tenure Act, the claim must be renewed on an annual basis, which requires a filing with British Columbia Mineral Title Online and the performance of assessment work (or payment in lieu thereof) for lode claims of $4.08 per hectare in the first three anniversary years and $8.16 per hectare thereafter and $10.20 per hectare for placer claims.This amounts to approximately $1,700 per year for the Crawford Creek Property.In the event that payment is made in lieu of the performance of assessment work, a submission fee of $0.41 per hectare is also due.If the annual renewal submission and payment is not made by midnight on the expiry date, the claim is forfeited and we would lose our rights to explore and develop the Crawford Creek Property.Following forfeiture, the claim may be located by another Free Miner on or after 10am the following morning.Pursuant to the terms of the Option Agreement, the Company is required to perform the assessment work or make the payment in lieu of assessment work.The Company made the payment to 0750that was due in August, 2010, which in turn paid the British Columbia government. The Terms of the Company’s Option to acquire the Crawford Creek Property from Hemisphere are: (a) by August 31, 2010 pay Hemisphere 10 Million Shares of Suja Minerals Corp and Hemisphere or Operator $8,400 as specified in Schedule C.These 10,000,000 shares were actually issued on October 13, 2010.While this was after the contractually required date, Hemisphere accepted the shares and did not terminate the Option Agreement; the terms of the Option Agreement were modified to permit the Company to deliver a promissory note in payment of the $8,400, which note bears interest at 5% per annum and is due and payable on August 9, 2011.This modification was approved by Hemisphere and by 0750, which is controlled by the claim owners of record. 15 (b) by August 31, 2011 pay Hemisphere or Operator $76,800 as specified in Schedule C; (c) by August 31, 2012 pay Hemisphere an additional$50,000 and for the next 4 years pay $50,000 in each of the four successive years to Hemisphere; and (d) $250,000 shall be paid to the Owner each year following the five year period until such time as the project is abandoned or put into production at which time the payments will cease and the Royalty per Ton will take its place. In order to maintain its option to purchase the Claim under the Option Agreement, the Company must make all payments set forth in paragraphs (a) through (d) above in a timely manner.While Hemisphere may accept stock in lieu of cash payment, Hemisphere has no obligation to do so.If payment is not made within a 30 day contractual cure period, Hemisphere may terminate the Option Agreement and no refund will be due to the Company for any amounts previously paid for the property. Hemisphere royalty interest. If Suja exercises the Option, Hemisphere shall be entitled to receive and Suja shall pay to Hemisphere a royalty of $3.07 /ton adjusted yearly by the Canadian Cost of Living Index payable from the property in accordance with the provisions of Schedule “B” attached to the Agreement. Location, Access, Utilities and Infrastructure The Crawford Creek Property is located southwestern British Columbia, Canada, 80 kilometers north of Creston, British Columbia and Highway 3A in the Slocan Mining Division. The property itself is 600 meters south of Crawford Creek and 2.4 kilometers northeast of the Crawford Bay Post Office. Access is via secondary road from Crawford Bay, British Columbia which is 80 kilometers north of Creston, British Columbia.Electric and water service is presently available in Crawford Bay and nearby subdivisions.However, these utilities are not presently available to the Company’s property line.The Company’s initial need for power will be met by diesel generator and water will be hauled by truck from Crawford Bay.Depending on the cost to interconnect with the water company, the Company may decide to attempt to drill its own wells on the property. 16 17 History The British Columbia Ministry of Energy, Mines and Petroleum Resources issued a report covering the Property on July 24, 1985 (edited Oct. 2, 1989) which says in part: “Dolomite is mined underground by International Marble and Stone Company (Imasco) 6oo meters south of Crawford Creek, 2.4 kilometers northeast of the Crawford Bay Post Office. The Crawford Creek Dolomite mine is situated in a band of limestone and dolomite of the Lower Cambrian Badshot Formation which extends north-northeast from the head of Crawford Bay for at least 12 kilometers. The bed outcrops along the east flank of the Preacher Creek antiform, a tight, overturned, eastward closing fold cored by overlying gneiss, schist and amphibolite of the Lower Cambrian and younger Lardeau Group. Underlying quartzite and schist of the Hadrynian-Lower Cambian Hamill Group outcrops along the flanks of the fold. At the mine site a foliation that possibly represents bedding strikes 010 degrees and dips 26 degrees west. Elsewhere the dip is much steeper. The deposit is comprised of white, medium –grained dolomite containing scattered crystals of various metamorphic minerals, especially tremolite. The dolomite develops a brown staining on weathered surfaces. Numerous randomly oriented fractures occur with spacings of 10 to 15 centimeters. A sample of randomly collected chips from the quarry analyzed 30.26 per cent CaO, 20.17 percent MgO, 2.14 per cent insoluble. 0.77 per cent R203, 0.021 per cent MnO, 0.012 per cent P205, 0.01 per cent sulphur and 46.37 percent Ignition loss (Minister of Mines Annual Report 1964, page 184). Imasco initially quarried dolomite on the south side of Crawford Creek, 600 meters north of the current mine site during 1962 and 1963. In 1964 quarrying began at the current site. Underground mining began in 1969 in order to produce a cleaner product. Between 1962 and 1968 some 734,500 tonnes of dolomite have been mined. The dolomite is trucked to the company’s plant in Sirdar where it is crushed and screened for a variety of products, mostly agricultural soil conditioner, as a component in stucco and roofing materials, and as white ornamental aggregate rock.” Regional Geology The Crawford Creek Dolomite mine is situated in a band of limestone and dolomite of the Lower Cambrian Badshot Formation which extends north-northeast from the head of Crawford Bay for at least 12 kilometers. The bed outcrops along the east flank of the Preacher Creek antiform, a tight, overturned, eastward closing fold cored by overlying gneiss, schist and amphibolite of the Lower Cambrian and younger Lardeau Group. Underlying quartzite and schist of the Hadrynian-Lower Cambian Hamill Group outcrops along the flanks of the fold. At the mine site a foliation that possibly represents bedding strikes 010 degrees and dips 26 degrees west. Elsewhere the dip is much steeper. Property Geology The deposit occurs along the east flank of the Preacher Creek antiform-a tight, closing fold. Geologists surmise that the deposit also occurs on the other side of this fold due to deformation over geologic time. Although this has not been physically studied on the property, this concept is widely accepted by the geology community. At the mine’s location, another foliation exists; geologists who surveyed the site believe this deposition is potentially representative of bedding. This fold strikes 10 degrees and dips 26 degrees west, though this dip is steeper elsewhere. Samples taken also indicate high levels (approximately 30%) of calcium oxide (CaO), or quicklime. Because it is an unstable substance, quicklime reacts with carbon dioxide in the air and eventually forms limestone, hence its presence in the property. 18 Property Mineralization The deposit is comprised of white, medium–grained dolomite containing scattered crystals of various metamorphic minerals, especially tremolite. The dolomite develops a brown staining on weathered surfaces. Numerous randomly oriented fractures occur with spacings of 10 to 15 centimeters. A sample of randomly collected chips from the quarry analyzed 30.26 per cent CaO, 20.17 percent MgO, 2.14 per cent insoluble. 0.77 per cent R203, 0.021 per cent MnO, 0.012 per cent P205, 0.01 per cent sulphur and 46.37 percent Ignition loss (Minister of Mines Annual Report 1964, page 184). Supplies Supplies and manpower are readily available for exploration of the property. Other Other than our interest in the Crawford Creek Property, we own no business or other property. Recommended Exploration Program Our Director, Mr. Joseph Calpito Sr., who is an experienced mining engineer and exploration geologist, recommends an initial results-based two-phase exploration program. The total estimated cost of the recommended exploration program is $86,904. The exploration program proposed by Mr. Calpito is designed to determine whether additional mineralization exists to the extent that further exploration is recommended to outline any such mineralized zones. It is uncertain at this time the precise quantity of minerals in the property that would justify re-opening actual mining operations. If we decide to abandon our mineral claim at any stage of our exploration program, we intend to acquire other properties and conduct similar exploration programs. The other properties may be located in the same mining district or we may in the future explore properties located in other jurisdictions, which may include other provinces in Canada, or in the United States. Currently, the Company does not have any other properties or any intentions of acquiring any other properties. Phase I would consist of trenching and sampling of rock and soil from the property for metal analysis, following a prominent ridge through immature and scrub trees in a recently logged–off area, exposing outcrops of dolomite. Trenching involves removing surface soil using a 12-15 ton excavator. Samples are then taken from the bedrock below and analyzed for mineral content. Soil sampling involves gathering dirt from property areas with the most potential to host economically significant mineralization based on past results. Samples are gathered that appear to contain dolomite or limestone.All samples gathered are sent to a laboratory where they are crushed and analysed for mineral content. It is estimated that cost to complete Phase I would be $8,568. Phase II (considering results of Phase I) would involve the use of a 12-15 ton excavator to make drill sites at four locations along Phase 1s exploration line. Four 500 ft. diamond drill holes would be drilled from west to east and dipping at 30%. Reclamation of the drill sites would be accomplished with the excavator. The cores would be split and assayed. Phase II is estimated to cost $78,336. Proposed Budget Approximate costs for the recommended two phase program are as follows.Amounts payable in Canadian Dollars have been translated to United States Dollars at an exchange rate of USD$1.02 CAD$1.00: 19 Phase One: Trenching and sampling over known mineralized zones $ Phase Two: Diamond Drilling $ Total Estimated Cost $ Compliance with Government Regulation The laws of British Columbia govern work on the claim. Title to mineral claims are issued and administered by the Land Title Office and any work on the property must comply with all provisions under the Mineral Tenure Act (British Columbia). A mineral claim acquires the right to the minerals, which were available at the time of location and as defined in the Mineral Tenure Act (British Columbia). There are no surface rights included, but the title holder has the right to use the surface of the claim for mining purposes only. All work carried out on a claim that disturbs the surface by mechanical means requires a Notice of Work and must receive written approval from the District Inspector of Mines prior to commencement. Competitive Factors The mining industry is fragmented, that is there are many, many mineral prospectors and producers, small and large. We do not compete with anyone. That is because there is no competition for the exploration or removal of minerals from the property. We will either find dolomite on the property or not. If we do not, we will cease or suspend operations. We are one of the smallest exploration companies in existence. We are an infinitely small participant in the mining market. Location Challenges We do not expect any major challenges in accessing the property during the initial exploration stages. Regulations Our mineral exploration program will comply with the British Columbia Mineral Tenure Act. This act sets forth rules for: * locating claims * posting claims * working claims * reporting work performed We also have to comply with the British Columbia Mineral Exploration Code which tells us how and where we can explore for minerals. We must comply with these laws to operate our business. Compliance with these rules and regulations will not adversely affect our operations. In order to explore for minerals on our mineral claim we must submit the plan contained in this prospectus for review. We believe that the plan as contained in this prospectus will be accepted and an exploration permit will be issued to our agent or us. The exploration permit is the only permit or license we will need to explore for precious and base minerals on the mineral claim. We will be required to obtain additional work permits from the British Columbia Ministry of Energy and Mines for any exploration work that result in a physical disturbance to the land. Accordingly, we may be required to obtain a work permit depending on the complexity and affect on the environment if we proceed beyond the exploration work contemplated by our proposed exploration programs. The time required to obtain a work permit is approximately four weeks. We will incur the expense of our consultants to prepare the required submissions to the Ministry of Energy and Mines. We will be required by the Mining Act to undertake remediation work on any work that results in physical disturbance to the land. The cost of remediation work will vary according to the degree of physical disturbance. 20 We have budgeted for regulatory compliance costs in the proposed exploration program. As mentioned above, we will have to sustain the cost of reclamation and environmental remediation for all exploration and other work undertaken. The amount of reclamation and environmental remediation costs are not known at this time as we do not know the extent of the exploration program that will be undertaken beyond completion of the recommended exploration program. Because there is presently no information on the size, tenor, or quality of any mineral resource at this time, it is impossible to assess the impact of any capital expenditures on earnings or our competitive position in the event a potential mineral deposit is discovered. If we enter into substantial exploration, the cost of complying with permit and regulatory environment laws will be greater than in Phases 1or 2 because the impact on the project area is greater. Permits and regulations will control all aspects of any program if the project continues to that stage because of the potential impact on the environment. We may be required to conduct an environmental review process under the British Columbia Environmental Assessment Act if we determine to proceed with a substantial project. An environmental review is not required under the Environmental Assessment Act to proceed with the recommended Phase 1 or 2 exploration programs on our Crawford Creek Property. Environmental Factors We will also have to sustain the cost of reclamation and environmental remediation for all work undertaken which causes sufficient surface disturbance to necessitate reclamation work. Both reclamation and environmental remediation refer to putting disturbed ground back as close to its original state as possible. Other potential pollution or damage must be cleaned-up and renewed along standard guidelines outlined in the usual permits. Reclamation is the process of bringing the land back to a natural state after completion of exploration activities. Environmental remediation refers to the physical activity of taking steps to remediate, or remedy, any environmental damage caused, i.e. refilling trenches after sampling or cleaning up fuel spills. Our initial programs do not require any reclamation or remediation other than minor clean up and removal of supplies because of minimal disturbance to the ground. The amount of these costs is not known at this time as we do not know the extent of the exploration program we will undertake, beyond completion of the recommended three phases described above. Because there is presently no information on the size, tenor, or quality of any resource or reserve at this time, it is impossible to assess the impact of any capital expenditures on our earnings or competitive position in the event a potentially economic deposit is discovered. Employees; Identification of Certain Significant Employees We are an exploration stage company and we intend to use the services of contractors and consultants for exploration work on our property. At present, we have no paid employees. DESCRIPTION OF PROPERTY Our offices are currently located at 10300 W. Charleston #13-56, Las Vegas, NV 89135. Our telephone number is (702) 425-2873. LEGAL PROCEEDINGS We are not a party to any pending litigation and none is contemplated or threatened. 21 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be traded on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we had 35 shareholders of our common stock. Rule 144 Shares None of our common stock is currently available for resale to the public under Rule 144.In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least 180 days is entitled to sell his or her shares. However, Rule 144 is not available to shareholders for at least one year subsequent to an issuer that previously met the definition of Rule 144(i)(1)(i) (a “Shell Corporation”) having publicly filed, on Form 8-K, the information required by Form 10. The Company is presently a “shell company” so Rule 144 is not available to its shareholders.In addition, as of the date of this prospectus, no selling shareholder has held their shares for more than 180 days and it has not been at least one year since the company filed the Form 10 Information on Form 8-K as contemplated by Rule 144(i)(2) and (3). Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. AVAILABLE INFORMATION We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made to the copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We are also subject to the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC at treet N.E , Washington D.C. 20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov . 22 FINANCIAL STATEMENTS Our fiscal year end is October 31. We will provide audited financial statements to our stockholders on an annual basis; the statements will be prepared by a firm of Pubic Accountants. Our audited financial statements from inception (April 28, 2010) to October 31, 2010, immediately follow, which consist of the following: SUJA MINERALS, CORP. (AN EXPLORATION STAGE COMPANY) CONTENTS PAGE F-1 BALANCE SHEETS AS OF JANUARY 31, 2011 (UNAUDITED) AND OCTOBER 31, 2010 (AUDITED) PAGE F-2 STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JANUARY 31, 2or THE PERIOD FROM INCEPTION (APRIL 28, 2010) TO JANUARY 31, 2011 PAGE F-3 STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JANUARY 31, 2(APRIL 28, 2010) TO JANUARY 31, 2011 PAGE F-4to F-6 NOTES TO FINANCIAL STATEMENTS PAGE F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-8 BALANCE SHEET AS OF OCTOBER 31, 2010 PAGE F-9 STATEMENTSOF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2010, FOR THE PERIOD FROM INCEPTION (APRIL 28, 2010) TO OCTOBER 31, 2010 . PAGE F-10 STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM INCEPTION (APRIL 28, 2010) TO OCTOBER31, 2010. PAGE F-11 STATEMENT OF CASH FLOWS FOR THE YEAR ENDED OCTOBER 31, 2010and FOR THE PERIOD FROM INCEPTION (APRIL 28, 2010) TO OCTOBER 31, 2010. PAGES F-12to F-16 NOTES TO FINANCIAL STATEMENTS 23 SUJA MINERALS CORPORATION (AN EXPLORATION STAGE COMPANY) BALANCE SHEET January 31, October 31, ASSETS (unaudited) (audited) Current assets: Cash $
